Citation Nr: 9925641
Decision Date: 04/07/00	Archive Date: 09/08/00

DOCKET NO. 94-37 368               DATE APR 07, 2000

ORDER

The following corrections are made in a decision, issued by the Board in this case on September
9, 1999.

On all pages the veteran's claim number, "SS XXX 85 XXXX" is corrected to read "SS XXX
58 XXXX."

John E. Ormond, Jr.
Member, Board of Veterans' Appeals


Citation Nr: 9925641	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a gynecological 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from October 1980 to April 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1991 rating decision from the 
Honolulu, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for an abnormal 
Pap smear.  The veteran's claims file was transferred to the 
Buffalo, New York, RO in November 1992 and again transferred 
in August 1997, to the Los Angeles, California, RO for 
further adjudication.  

In October 1996, the Board remanded the veteran's claim for 
service connection for a gynecological disability for further 
development to include obtaining medical treatment records 
and a VA examination.  The Board further remanded the issue 
of service connection for a disability manifested by stomach 
pain.  By rating decision in March 1999, the RO granted 
service connection for irritable colon syndrome with a 10 
percent evaluation, effective from April 11, 1991.  

The March 1999 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection a disability manifested by stomach pain, 
to the extent such was due to a gastrointestinal condition.  
As the veteran did not express disagreement with the "down-
stream" issue of the percentage evaluation assigned, such 
matter is not before the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030, 1032 (Fed. Cir. 1997); see also Holland v. Gober, 10 
Vet. App. 433, 435 (1997) (per curiam).  Insofar as any 
stomach pain is due to a gynecological disorder, such will be 
considered in determining entitlement to service connection 
for that condition.  



FINDING OF FACT

There is no competent evidence of record of a nexus between 
the veteran's current gynecological disorder, manifested by 
right lower abdominal pain and right ovarian cysts, and any 
incident of service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
gynecological disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records contain repeated 
complaints of stomach pains in the lower left quadrant, 
beginning in February 1981, with various assessments and 
diagnoses, including pelvic inflammatory disease, urinary 
tract infection, vaginitis, yeast infection.  A cervical 
biopsy was conducted in July 1986 with a diagnosis of 
koilocytotic atypia consistent with condyloma and possible 
dysplasia.  In June 1989, during the veteran's pregnancy, an 
ovarian cyst was noted.  The veteran's separation physical 
examination in November 1990 noted no gynecological 
abnormalities.  

A VA examination was conducted in May 1991.  The examiner 
noted a history of an abnormal Pap smear in 1987 with 
subsequent cervical biopsy and treatment.  The veteran's most 
recent Pap smear was negative.  The examiner provided a 
diagnosis of history of biopsy of the cervix.  

In October 1996, the Board remanded the veteran's claim for 
service connection for a gynecological disability for further 
development to include obtaining medical treatment records 
and a VA examination.  The Board notes that the requested 
records were obtained, but contained no diagnoses or opinions 
regarding any gynecological condition.  The Board further 
notes that the record contains numerous medical records, 
which noted complaints of abdominal pain since discharge from 
service.  

In November 1998, the veteran was examined by S.J.F., M.D., 
who noted review of the veteran's medical records.  The 
veteran reported a history of constant lower abdominal pain, 
with occasional sharp exacerbation on the right side.  She 
stated that she had a laparoscopy in the late 1980s, which 
found "multiple cysts."  Physical examination revealed a 
nontender abdomen and normal uterus, cervix, and vagina.  Dr. 
S.J.F. noted some voluntary guarding, making deep examination 
slightly difficult.  Dr. S.J.F. reported that the veteran's 
right ovary was enlarged and polycystic with what appeared to 
be early follicular development.  Dr. S.J.F. stated that the 
veteran's abdominal pain might be primarily ovarian, related 
to multiple ovarian cysts.  He stated that it did not appear 
that any of the veteran's current symptoms were related to 
any injury or disease acquired during active duty.  In a 
follow-up report, dated in December 1998, Dr. S.J.F. stated 
that it was very difficult to provide a definitive diagnosis 
following complaints of chronic pelvic pain.  However, he 
stated that most likely, this pain was related to pelvic 
adhesions.  Dr. S.J.F. noted that this diagnosis could only 
be proven by proceeding to laparoscopy.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of her 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current gynecological disability manifested by right lower 
quadrant abdominal pain.  Dr. S.J.F. in November 1998 
attributed the veteran's abdominal pain to multiple ovarian 
cysts.  In addition, the veteran's service medical records 
contain repeated complaints of stomach pains, with 
assessments of pelvic inflammatory disease, urinary tract 
infection, vaginitis, and yeast infection.  An ovarian cyst 
was noted during the veteran's pregnancy in June 1989.  The 
Board notes that the veteran's complaints of stomach pain 
during service were primarily on the left.  

However, the record contains no competent medical evidence, 
which provides a nexus between the veteran's current ovarian 
cysts and complaints of right abdominal pain and the 
veteran's complaints of left abdominal pain and treatment for 
various conditions during service.  The veteran's 
representative argued that the VA examination in November 
1998 was inadequate and that a new examination should be 
scheduled.  The Board disagrees.  Dr. S.J.F. reviewed the 
veteran's medical records and noted current findings.  His 
initial report noted a conclusion that the veteran's 
abdominal pain might be related to multiple ovarian cysts.  
He further stated in December 1998 that it was difficult to 
provide a diagnosis due to complaints of pelvic pain, but 
that it was most likely that the veteran's pain was due to 
pelvic adhesions.  Although Dr. S.J.F. stated that a 
definitive diagnosis could only be obtained by proceeding to 
laparoscopy, the Board finds that further examination is not 
required in the instant case, as a competent medical 
professional has rendered an opinion that it is unlikely that 
the veteran's current symptoms were related to her symptoms 
during active service.  There is no competent evidence of 
record to the contrary.  Without competent evidence of a 
nexus between the veteran's current disability and any 
incident of service, including abdominal pains and ovarian 
cyst, the veteran's claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).



ORDER

Entitlement to service connection for a gynecological 
disorder is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals






 


